The opinion of the court was delivered by
Ross, J.
The contention is between the interpleading defendants, — Davis, as the representative of Polly Gould’s estate, and Cummings, as the representative of Henry M. Cummings’ estate, — and is, whether Polly Gould, December 13, 1881, possessed sufficient mental capacity to make binding-the transaction then entered into by her with the defendant, A. O. Cummings. She was then nearly ninety years old, and her mental faculties much enfeebled and obscured. "The measure of capacity required to make a binding contract was recently before this court sitting in full bench at the last General Term, in Stewart v. Flint, 59 Vt. 144. It is there held that the party must possess capacity enough-to enable her *513to understand and comprehend the nature and effect of the business she was doing. The masters have found that on the day of executing the assignment of her expectancy in her sister’s estate “ Polly’s memory of recent events was seriously impaired, though better touching occurrences of her earlier years, as is said to be often the case with old people.”
“ She was laboring under the impression that she was going to get the whole of the Lucinda Cutler estate, amounting to about $17,000, when the ten years expired; and although Mr. Cummings, in the interview when said assignment was executed, told her that she would not, that the children of the brothers and sisters would share in it, she still persisted in the belief that she would get the whole of it, and Mr. Cummings could not make her see otherwise. The inducement held out to her for executing the assignment was that she could remain on the farm, and her desire to do so with John, as her companion, was the consideration in her mind that obscured all others. She understood that the signing of those papers obligated her to the payment of the indebtedness named therein, and pledged her interest in her sister’s estate for such payment. She could distinguish in her mind the difference between one sum of money and another; but she had not sufficient memory and mental vigor to understand,- in a reasonable manner, whether she owed the debts named in the assignment, or whether, in justice and equity, she ought to pay them.”
The statement of her capacity in this quotation from the report is not in substance changed nor varied by the other statements in the masters’ report. While she understood the effect of the transaction in which she was engaged, did she understand and comprehend its nature? We think she did not. She did not comprehend, and, in her then condition, could not, whether she owed the debts she was binding herself to pay, nor whether they were of such a nature that in justice and equity she ought to bind h ei-self to pay them. In other-words, she had not sufficient mental capacity to distinguish her own debts from the debts of others, nor to discriminate *514whether they were of such a character that they equitably and justly belonged to her to pay, or had a moral claim on her for payment. She was without determining capacity in herself, and the judgment which she once possessed Was gone. She did not, and could not be made to understand her rights in her sister’s estate; and her desire to be with her son John as her companion was a consideration in her mind that obscured all others, and that was the inducement held out to her for executing the assignment. This last indicated that undue influence was taken of her desire to be with John as her companion and partake of “the warm drink ” which he furnished. Whether this undue influence was exerted by Mr. Cummings or John is left in doubt by the report of the master. But by which exerted, it controlled her rather than a reasonable comprehension of the nature of the transacaction — of the property she possessed, even in prospect, and of its application or assignment for the payment of her own debts or of the debts of others, which had some just and equitable claims upon her for payment — in executing the assignment. The assignment must therefore be set aside. Whether the estate of Henry M. Cummings has a valid claim against her estate for the use of the farm from December, 1881, to April, 1884, notwithstanding her incapacity to enter into a valid' contract, is not presented for consideration, and no opinion is expressed in regard thereto.
The decree of the Court of Chancery is affirmed and .the cause remanded.